


Exhibit 10.1
FORTINET, INC.
CHANGE OF CONTROL AGREEMENT
This Change of Control Agreement (the “Agreement”) is made and entered into by
and between _____________________ (“Outside Director”) and Fortinet, Inc. (the
“Company”), effective as of __________ _____, 2015 (the “Effective Date”).
RECITALS
1.It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Outside Director and has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication and objectivity of Outside
Director, notwithstanding the possibility, threat or occurrence of a Change of
Control (as defined herein) of the Company.


2.The Board believes that it is in the best interests of the Company and its
stockholders to provide Outside Director with an incentive to motivate Outside
Director to maximize the value of the Company upon a Change of Control for the
benefit of its stockholders.


3.The Board believes that it is imperative to provide Outside Director with
certain benefits upon a Change of Control. These benefits will provide Outside
Director with enhanced financial incentive and encouragement to remain with the
Company.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.    Term of Agreement. This Agreement will terminate upon earlier to occur of:
(1) the date that Outside Director resigns from, was removed from, or fails to
be reelected to, the Board, in each case, not in connection with a Change of
Control (as defined below); and (2) the date that all of the obligations of the
parties hereto with respect to this Agreement have been satisfied.


2.    Benefits upon a Change of Control.


(a)Equity Awards. If Outside Director holds unvested equity awards (“Awards”) at
the time of a Change of Control, then one hundred percent (100%) of the
then-unvested shares subject to such Awards will vest immediately prior to the
consummation of a Change of Control. For the sake of clarity, Outside Director
will fully vest in and have the right to exercise stock options and/or stock
appreciation rights as to all of the shares underlying such Awards, including
those shares which would not otherwise be vested or exercisable, all
restrictions on restricted stock and restricted stock units will lapse, and,
with respect to performance stock units and performance shares, all performance
goals or other vesting criteria will be deemed to have been achieved at one
hundred percent (100%) of target levels and all other terms and conditions met.


(b)Change of Control. For purposes of this Agreement, “Change of Control” of the
Company is defined as:
(i)the acquisition by any one person, or more than one person acting as a group
(for these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company),
(“Person”) that or is or becomes the owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding securities (the
“Voting Securities”); provided, however, that for purposes of this subsection
(i), the acquisition of additional




--------------------------------------------------------------------------------




securities by any one Person, who is considered to own more than fifty percent
(50%) of the total voting power of the securities of the Company shall not be
considered a Change of Control;


(ii)a change in the composition of the Board occurring within a twelve (12)
month period, as a result of which fewer than a majority of the Outside
Directors are Incumbent Outside Directors. “Incumbent Outside Directors” will
mean Outside Directors who either (A) are Outside Directors of the Company as of
the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Outside
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of Outside Directors to the
Company);


(iii)the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) fifty percent (50%) or more of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company; or


(iv)a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this Section 2(b)(iv),
the following shall not constitute a change in the ownership of a substantial
portion of the Company’s assets: (1) a transfer to an entity that is controlled
by the Company’s shareholders immediately after the transfer; or (2) a transfer
of assets by the Company to: (A) a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
securities; (B) an entity, fifty percent (50%) or more of the total value or
voting power of which is owned, directly or indirectly, by the Company; (C) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company; or
(D) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in subsection
(C). For purposes of this clause (2), gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.


Notwithstanding the foregoing, a Company transaction that does not constitute a
change in control event under Treasury Regulation 1.409A-3(i)(5)(v) or
(vii) shall not be considered a Change of Control.


(c)Section 409A. The provisions of this Agreement are intended to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any final regulations and official guidance promulgated
thereunder (“Section 409A”) so that none of the benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Outside Director and
the Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Outside Director under Section 409A. To the extent
(i) any payments to which Outside Director becomes entitled under this
Agreement, or any other agreement or plan with the Company, in connection with
Outside Director’s termination of service with the Company constitute deferred
compensation subject to Section 409A and (ii) Outside Director is deemed at the
time of such termination to be a “specified” employee under Section 409A, then
such payment or payments shall not be made or commence until the earlier of (i)
the expiration of the six (6)-month period measured from the Outside Director’s
termination; or (ii) the date of Outside Director’s death following such
termination; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Outside Director. Upon the
expiration of the applicable deferral period, any payments which would have
otherwise




--------------------------------------------------------------------------------




been made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Outside Director or Outside
Director’s beneficiary in one lump sum (without interest). Any termination of
Outside Director’s employment is intended to constitute a “separation from
service” as such term is defined in Treasury Regulation Section 1.409A-1. To the
extent any payment under this Agreement may be classified as a “short-term
deferral” within the meaning of Section 409A, such payment shall be deemed a
short-term deferral, even if it may also qualify for an exemption from Section
409A under another provision of Section 409A. Payments pursuant to this Plan (or
referenced in this Plan) are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the regulations under Section 409A.


3.    Limitation on Payments. In the event that any payment or benefit received
or to be received pursuant to this Agreement or otherwise (the “Payments”)
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 3, would be subject to the excise tax imposed
by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax then Outside Director’s Payments
will be either:


(a)    delivered in full, or


(b)    delivered as to such lesser extent which would result in no portion of
such Payments being subject to excise tax under Section 4999 of the Code,


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Outside Director on an after-tax basis, of the greatest amount
of Payments, notwithstanding that all or some portion of such Payments may be
taxable under Section 4999 of the Code. Unless the Company and Outside Director
otherwise agree in writing, any determination required under this Section 3 will
be made in writing by an independent firm designated by the Company immediately
prior to Change of Control (the “Firm”), whose determination will be conclusive
and binding upon Outside Director and the Company for all purposes. For purposes
of making the calculations required by this Section 3, the Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Outside Director will
furnish to the Firm such information and documents as the Firm may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section 3. If a reduction in Payments is necessary so that
benefits are delivered to a lesser extent, reduction shall occur in the
following order: reduction of cash payments; cancellation of awards granted
“contingent on a change in ownership or control” (within the meaning of Code
Section 280G); cancellation of accelerated vesting of equity awards; reduction
of employee benefits. Within any such category of Payment, a reduction shall
occur first with respect to amounts that are not “deferred compensation” within
the meaning of Section 409A and then with respect to amounts that are, and to
the extent any such payment is to be made over time (e.g., in installments,
etc.), then the payments shall be waived in reverse chronological order.


4.    Successors.


(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 4(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)    Outside Director’s Successors. The terms of this Agreement and all rights
of Outside Director hereunder will inure to the benefit of, and be enforceable
by, Outside Director’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.




--------------------------------------------------------------------------------






5.    Notice.


(a)    General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Outside Director, mailed
notices will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its President.


6.    Arbitration.


(a)    Any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Santa Clara County, California, in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”), except that each of Company and Outside
Director may, at its, his or her option, seek injunctive relief in a court of
competent jurisdiction related to the improper use, disclosure or
misappropriation of a party’s private, proprietary, confidential or trade secret
information. The arbitrator may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.


(b)    The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Outside Director hereby consents to
the personal jurisdiction of the state and federal courts located in California
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants.


(c)    OUTSIDE DIRECTOR HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. OUTSIDE DIRECTOR UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT
OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF OUTSIDE DIRECTOR’S RIGHT TO A JURY TRIAL
AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING HERETO, INCLUDING BUT NOT
LIMITED TO, THE FOLLOWING CLAIMS:


(i)ANY AND ALL CLAIMS FOR BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH
OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED;
NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR
INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH
CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.


(ii)ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, et seq.


7.    Miscellaneous Provisions.


(a)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Outside Director and by an authorized officer of the Company
(other than Outside Director). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
will be considered a waiver of any other condition or provision or of the same
condition or provision at another time.




--------------------------------------------------------------------------------






(b)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.


(c)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto. Outside Director acknowledges and agrees that this Agreement
encompasses all the rights of Outside Director to any acceleration of Award
vesting or the lapsing of restrictions thereto, and Outside Director hereby
agrees that he or she has no such rights except as stated herein, and Outside
Director agrees that any such rights, whether in a service agreement, stock
option agreement, restricted stock purchase agreement, restricted stock unit
agreement, stock plan or other agreement, are hereby waived.


(d)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).


(e)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


(f)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


[Remainder of Page Intentionally Left Blank]
 






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
COMPANY
FORTINET, INC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

    
OUTSIDE DIRECTOR
By:
 
 
Name:
 

    
Signature Page to Change of Control Agreement








